 

Exhibit 10.1

 

CHANGE IN TERMS AGREEMENT

 

THIS CHANGE IN TERMS AGREEMENT ("Agreement") is dated as of the 1st day of
November, 2013 and is executed by and among EVITTS RESORT, LLC (the “Borrower”);
LAKES ENTERTAINMENT, INC. (the “Guarantor”); and CENTENNIAL BANK (the "Lender").

 

WHEREAS, Borrower executed and delivered to Lender on or about December 17, 2012
that certain $17,500,000 Secured Construction Promissory Note (the "Promissory
Note"); Guarantor delivered that certain Unconditional Guaranty of even date
therewith (the “Guaranty”); and Borrower and Guarantor delivered other documents
related to the foregoing, referenced in the foregoing or otherwise applicable to
the subject transaction (said documents, along with the Promissory Note, the
Guaranty, and all documents describing or securing the obligations therein,
including any and all prior amendments not specifically superseded hereby, being
collectively referred to herein as the "Loan Documents"); and

 

WHEREAS, the Borrower and Guarantor have requested that the Lender modify and
amend the payment terms that are applicable to the Loan Documents, and the
Lender is willing to accommodate the Borrower;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
that are referenced and exchanged herein, and for other good and valuable
consideration, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.     Amendment of Interest Rate. The definition of “Interest Rate” and all
other references set forth in the Loan Documents as rate of interest at which
Borrower’s obligations thereunder shall accrue is hereby modified and amended to
mean FIVE AND ONE-HALF PERCENT (5.50%).

 

2.     Principal Advances. The Loan Documents are hereby modified and amended to
provide that, until December 31, 2018, and provided that that no Event of
Default has occurred and is continuing and notwithstanding any other conditions
to advance contained in the Loan Documents, Borrower shall be entitled to
receive Advances of principal thereunder upon Lender’s receipt of a completed
application for advance and such other information reasonably requested by
Lender; provided, however, that Borrower will not be entitled to request, and
Lender will not, under any circumstances, be obligated to advance additional
principal amounts in excess of $4,053,281.46.

 

3.     Amendment of Required Payments of Principal and Interest: The Promissory
Note is hereby modified and amended to provide as follows:

 

“Required Payments of Principal and Interest. Borrower shall pay interest and
principal to Lender as follows:

 

a.     Monthly Principal and Interest Payments Prior to Maturity. Borrower shall
pay to Lender on the 1st day of December, 2013 and on the same day of each month
thereafter until the Maturity Date, a sum equal to $193,720.74 or such other
equal installments of principal and interest, calculated at the Interest Rate
and based upon the actual number of days elapsed at a daily rate based on a
360-day year, that will suffice to fully amortize the principal amount advanced
hereunder over a period of EIGHTY-FOUR (84) MONTHS, it being recognized,
understood and agreed that said sum shall be applied to Lender Expenses,
interest and principal as provided in 3(c) below. THIS CALCULATION METHOD WILL
RESULT IN A HIGHER EFFECTIVE INTEREST RATE THAN THE NUMERIC INTEREST RATE STATED
IN THIS PROMISSORY NOTE.

  

 
1

--------------------------------------------------------------------------------

 

 

b.     Payments Due at Maturity. If not previously paid, any and all unpaid
principal and accrued but unpaid interest plus any other sums due hereunder
shall be immediately due and payable on the Maturity Date. This Promissory Note
is also subject to acceleration as set forth below.

 

c.     Application of Payments Received by Lender. All payments received by
Lender from Borrower hereunder shall be applied first to Lender Expenses, then
to interest due hereunder, then to principal due hereunder, then to late fees,
or, upon the occurrence and continuation of an Event of Default, at the option
of the holder, to any other indebtedness owed by Borrower or its affiliates to
Lender or its successor, assigns or affiliates.”

 

4.     General Amendment. In addition, all other provisions of the Loan
Documents are hereby modified and amended so as to be consistent with the
amendments set forth herein.

 

5.     Ratification and Reaffirmation of Debt. Borrower and Guarantor do each
hereby certify, represent, warrant and affirm to Lender the following, it being
understood that such certifications and representations constitute and comprise
material assurances upon which Lender is basing its decision to provide the
accommodations referenced herein:

 

a.     Borrower and Guarantor hereby ratify and reaffirm all of Borrower's and
Guarantors’ financial and other obligations of every nature that are set forth
and contained in the Loan Documents;

 

b.     Borrower and Guarantor agree and acknowledge that all Loan Documents are
legal, valid and binding financial obligations that are enforceable against
Borrower or Guarantors as applicable, in accordance with their terms;

 

c.     Borrower and Guarantor agree and acknowledge that, as of the date of this
Agreement, Lender has advanced to Borrower $13,446,718.54 plus accrued interest
and that the Borrower has $4,053,281.46 of credit available to be advanced until
December 31, 2018 pursuant thereto;

 

d.     Borrower and Guarantor each agree and acknowledge that, with respect to
any amounts advanced under the Loan Documents as of the date of this Agreement,
they have no defenses to their payment and performance obligations that are set
forth in the Loan Documents and that Borrower's or Guarantor’s default under the
Loan Documents will entitle Lender to receive, without contest by Borrower or
Guarantor, a judgment against Borrower or Guarantor and the right to foreclose,
without contest by Borrower or Guarantor, its liens and security interests that
are contained in the Loan Documents;

  

 
2

--------------------------------------------------------------------------------

 

 

e.     Borrower and Guarantor agree and acknowledge that, with respect to any
amounts advanced under the Loan Documents as of the date of this Agreement, they
possess no claims, counterclaims, defenses or offset rights of any nature
against Lender or its affiliates, including any that would prohibit the Lender
from enforcing its rights and remedies under the Loan Documents and, to the
extent such a claim, right or defense might exist, Borrower and Guarantor each
hereby release and waive each claim, right or defense in its entirety;

 

f.      Borrower and Guarantor acknowledge that the Lender has fully performed
all of its obligations as set forth in the Loan Documents;

 

g.     Borrower and Guarantor agree and acknowledge that the priority of the
liens created by the mortgage and the other Loan Documents in favor of the
Lender to secure the performance of Borrower’s obligations under the Loan
Documents shall not be disturbed or lost by the execution and performance of
this Agreement;

 

h.     Borrower and Guarantor agree and acknowledge that (i) Lender has not
represented (either by express agreement, course of performance or otherwise)
that it will agree to further modifications or amendments to the Loan, including
without limitation, renewals, extensions, rate reductions or changes in the
repayment schedule; (ii) Lender has no obligation to make such further
modifications or amendments; and (iii) in the formulation and execution of its
business plan, Borrower is not relying on the Lender agreeing to such
modifications or amendments; and

 

i.      No waiver by Lender of any default or breach by Borrower or Guarantor
under the Loan Documents shall be implied from any omission by Lender to take,
or any delay in taking, action on account of such default other than the default
expressly made the subject of the waiver and any such express waiver shall be
operative only for the time and to the extent therein stated. Any waiver of any
covenant, term or condition contained in the Loan Documents shall not be
construed as a waiver of any subsequent breach of the same covenant, term or
condition. The consent or approval by Lender to, or of, any act by Borrower or
Guarantor shall not be deemed to waive or render unnecessary the consent or
approval to, or of, any subsequent similar act.

 

6.     Indemnification. [Intentionally omitted].

 

 
3

--------------------------------------------------------------------------------

 

 

7.     Miscellaneous. This Agreement and the Loan Documents constitute the
entire understanding and agreement between the undersigned parties with respect
to the transactions arising in connection with the Loan and supersede all prior
written or oral understandings and agreements between the undersigned parties in
connection therewith and except for the modification specifically set forth
herein the Loan Documents shall remain in full force and effect. Neither this
Agreement, nor the Loan Documents may be orally modified but may be amended only
by written agreements executed by the original parties to said documents.
Jurisdiction and venue associated with the enforcement of Lender's rights and
remedies hereunder and pursuant to the Loan Documents shall be vested solely and
exclusively in an appropriate court of competent jurisdiction located in
Faulkner County, Arkansas. Borrower waives Borrower's right to a jury trial of
any issues arising in connection with the enforcement of this Agreement or the
Loan Documents. It is expressly agreed and understood that this Agreement may be
executed in multiple counterparts and with multiple signature pages and that all
signature pages, when attached to and assembled with this document, shall
constitute and comprise a single document that is enforceable against all
parties on all signature pages in accordance with this Agreement’s terms.

 

[This Space Intentionally Left Blank; Signatures to Follow]

 

 
4

--------------------------------------------------------------------------------

 

 

[Signatures to Change In Terms Agreement]

 

THIS CHANGE IN TERMS AGREEMENT has been executed as of the date set forth in the
preface.

 

“BORROWER”

 

EVITTS RESORT, LLC

 

By: ____/s/ Timothy Cope___________________

 

Title: ____President________________________

 

 

“GUARANTOR”

 

LAKES ENTERTAINMENT, INC.

 

By: ____/s/ Timothy Cope___________________

 

Title: ___President_________________________

 

 

 

“LENDER”

 

CENTENNIAL BANK

 

By: ___/s/ Randy Crowell____________________

 

Title: ___Senior Vice President________________

 

 
5

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

STATE OF Minnesota

 

COUNTY OF Hennepin

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29 day of October, 2013, within my jurisdiction, the
within-named Timothy Cope, who acknowledged that he is the President of Evitts
Resort, LLC (the “Company”) and that, for and on behalf of the said Company and
as its act and deed, he executed the above and foregoing instrument after first
having been duly authorized by said Company to do so.

 



 

__/s/ Lisa M. Jolicoeur________________

Notary Public



 

 

My commission expires:
___1/31/15_______________

 

 

ACKNOWLEDGMENT

 

STATE OF Minnesota

 

COUNTY OF Hennepin

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29 day of October, 2013, within my jurisdiction, the
within-named Timothy Cope, who acknowledged that he is the President of Lakes
Entertainment, Inc. (the “Company”) and that, for and on behalf of the said
Company and as its act and deed, he executed the above and foregoing instrument
after first having been duly authorized by said Company to do so. 

 



 

__/s/ Lisa M. Jolicoeur________________

Notary Public



 

 

My commission expires:
____1/31/15_______________

 

 
6

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS

 

COUNTY OF Faulkner

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 1 day of November, 2013, within my jurisdiction, the
within-named Randy Crowell, who acknowledged that he / she is the SVP of
Centennial Bank (the “Company”), and that, for and on behalf of the said Company
and as its act and deed, he / she executed the above and foregoing instrument
after first having been duly authorized by said Company to do so.

 



 

_____/s/ Jeannie Hill_________________

Notary Public





 

 

My commission expires:
_____2/6/17______________

 

 

 

7